964 N.E.2d 507 (2012)
357 Ill. Dec. 828
UESCO INDUSTRIES, INC., etc., respondent,
v.
POOLMAN OF WISCONSIN, INC., petitioner.
No. 113620.
Supreme Court of Illinois.
March 28, 2012.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate its judgment in UESCO Industries, Inc. v. Poolman of Wisconsin, Inc., case No. 1-11-2566 (11/01/11), denying the petition for leave to appeal. The appellate court is directed to grant the petition for leave to appeal and address the merits of the appeal.